                         Case 2:19-mj-00888 Document 1 Filed 05/21/19 Page 1 of 6
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                    Eastern District of Pennsylvania

              In the Matter of the Search of                              )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)                     )          Case No. 19-
 Saliva Samples, taken by means of four buccal cavity                     )
        swabs from Frankie Odell Rex,                                     )
                                                                          )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  Frankie Odell Rex (DOB 5/7/1986)

located in the              Eastern
                   - - - - - - - -
                                                  District of            Pennsylvania
                                                                _ _ _ _ _ _ _ c __    _ _ __
                                                                                                  , there is now concealed (identify the
person or describe the property to be seized):
  Saliva Samples, taken by means of four buccal cavity swabs from Frankie Odell Rex, DOB


          The basis for the search under Fed. R. Crim. P. 41( c) is (check one or more):
                 0 evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 U.S.C. 922(g)                           possession of a firearm by person who has previously been convicted of a crime
                                                   punishable by more than a year imprisonment

          The application is based on these facts:
        See attached Affidavit.

           ~ Continued on the attached sheet.
           0 Delayed notice of        days (gi1,•e emwt emliRg clate if tRore then 30 clays: - --                  --
                                                                                                                          t-is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                 Applicant's signature


                                                                                                 Printed name and title

Sworn to before me and signed in my presence .


Date:       ..-j__,hot1
City and state : Philadelphia, PA                                                The Hon . Linda K. Caracappa, U.S . Magistrate Judge
                                                                                                 Printed name and title
             Case 2:19-mj-00888 Document 1 Filed 05/21/19 Page 2 of 6



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, William J. Farley, a Special Agent (SA) with the Homeland Security Investigations

(HSI), being duly sworn, do state the following:

                                        INTRODUCTION

        1.     I am a Special Agent with Homeland Security Investigations (HSI) and an

investigative or law enforcement officer of the United States within the meaning of Section

2510(7) of Title 18, United States Code. I am empowered by law to conduct investigations of and

to make arrests for offenses enumerated in Section 2510(7) of Title 18 of the United States Code.

I have been employed by HSI for approximately 10 years and I am currently stationed in the

Philadelphia Field Office. I was previously employed as a Police Sergeant with the University of

Pennsylvania Police Department where I served for 7 years.

       2.      I have personally participated in the investigation set forth below. I am familiar

with the facts and circumstances of the investigation through my personal participation; from

discussions with other HSI agents, task force officers and other law enforcement personnel; from

my discussions with witnesses to the events being investigated; and from my review of records

and reports relating to the investigation. Unless otherwise noted, wherever in this affidavit I assert

that a statement was made, the information was provided by another HSI agent, law enforcement

officer or witness who may have had either direct or hearsay knowledge of that statement and to

whom I or others have spoken or whose reports I have read and reviewed. Such statements are

among many statements made by others and are stated in substance and in part unless otherwise

indicated.

       3.      As a federal agent, I am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.          I make this
             Case 2:19-mj-00888 Document 1 Filed 05/21/19 Page 3 of 6



affidavit in support of a Search and Seizure Warrant for the person of:

                                      Frankie Odell REX
                                    Race: Black Sex: Male
                                   Date of Birth: May 7, 1986

to obtain the following evidence: ORAL SECRETION (EPITHELIAL CELLS) obtained by

rubbing four cotton swabs against the inner cheek lining of REX' s mouth cavity, in sufficient

quantity for scientific examination and comparison for DNA typing and DNA comparison. I base

the facts set forth in this affidavit upon my personal knowledge, information obtained during my

participation in this investigation, review of documents, knowledge obtained from other

individuals including law enforcement personnel, and communications with others who have

personal know ledge of the events and circumstances described herein. This affidavit does not

set forth each and every fact learned by me or other agents during the course of this

investigation. I have set forth only the facts that I believe are necessary to establish probable

cause to obtain buccal samples from REX for the purpose of submitting them for a comparative

DNA analysis. I have learned the following facts which are true and correct to the best of my

knowledge, information and belief:

                                      PROBABLE CAUSE

       4.      On February 15, 2019, Special Agents from Homeland Security Investigations

and the Drug Enforcement Administration executed a search warrant on Frankie Odell REX' s

residence located at 1837 Pratt Street, Philadelphia, Pennsylvania, in search of narcotics and

other items. REX, along with three other males, were found in and outside of the Pratt Street

residence. According to the Pennsylvania Department of Motor Vehicles, Frankie Odell REX

has a PA DL # 32737186 with the address of 1837 Pratt Street, Philadelphia, PA. REX also

confirmed to law enforcement on February 15, 2019 that he lived in the residence. Prior
              Case 2:19-mj-00888 Document 1 Filed 05/21/19 Page 4 of 6



surveillance by federal agents showed that REX lived in the home alone.

       5.      Homeland Security Investigations seized two firearms from the Pratt Street

residence during the execution of the search warrant. The firearms are described below:

                   a. one Taurus, 9 mm handgun, bearing serial number TJZ 83368 and loaded

                          with (21) rounds of ammunition;

                   b. one Cal .380 handgun, bearing serial number 001314 and loaded with

                          (10) rounds of ammunition.

       6.      The 9mm Taurus handgun was recovered under the bed in the master bedroom,

which was also the only room furnished with a bed. Agents observed male clothing in the

master bedroom, as well as, multiple pieces of mail and personal documents with the name

Frankie REX on them. The Cal .380 was recovered on the kitchen counter. Homeland Security

Investigations also recovered bulk quantities of narcotics, cash, digital scales and packaging

materials in the house.

       7.      A review of REX's criminal record confirms that he was convicted in 2005 of

Possession with Intent to Distribute a controlled substance on school property in Camden, NJ.

In 2006, REX was convicted of Simple Assault, Terroristic Threats and Unlawful Possession of a

Weapon in Camden, NJ. In 2012, REX was convicted of Criminal Attempt Forgery in Atlantic

County, NJ. In 2014, REX was convicted of Possession with Intent to Distribute Heroin in

Camden, NJ.

       8.      The recovered firearms were submitted to the Philadelphia Police Department

Crime Laboratory located at 843 N. 8th Street, Philadelphia, Pennsylvania.      The firearms and

ammunition were swabbed for DNA comparison.            I have been informed by the Crime Lab that

there is a good probability that DNA suitable for comparison with a known sample can be
             Case 2:19-mj-00888 Document 1 Filed 05/21/19 Page 5 of 6



recovered from the seized firearms, magazines and/or ammunition.

       9.      In order to process the evidence, the laboratory is requesting a DNA sample, in

the form of buccal cells, from REX and anyone else of interest. The laboratory has the capacity

to subject any DNA recovered on the evidence seized in this investigation for comparative

analysis to determine whether REX's DNA was found on any of the items. The laboratory has

informed your affiant that a buccal swab from REX is required for this analysis, and that the

process for acquiring a buccal sample from a defendant (i.e., swabbing the cheek area to obtain

cheek cells) is much less physically intrusive than collecting a blood or hair sample for purposes

of DNA analysis.

       10.     On March 13, 2019, REX was indicted on one count of felon in possession of a

firearm, in violation of Title 18, United States Code, Section 922(g) .
             Case 2:19-mj-00888 Document 1 Filed 05/21/19 Page 6 of 6



                                         CONCLUSION

       11.     Based on the above facts and circumstances, there is probable cause to believe

that a DNA swab from Frankie REX will more likely than not lead to information in furtherance

of this investigation into a violation of Title 18, United States Code, Section 922(g) (felon in

possession of a firearm). Therefore, your affiant respectfully request a search and seizure

warrant for DNA sample in the form of a swab from the lining of the mouth of Frankie Odell

REX. REX is currently being held at the Federal Detention Center (FDC) in Philadelphia. The

DNA sample will be compared against any DNA samples extracted from the firearms,

magazines, and ammunition that were recovered on February 15, 2019.




                            rv
Sworn to before me thi~       day of May, 2019,

at ___£_,t;~.




~~
United States Magistrate Judge
